Opinion by
Keefe, J.
It was stipulated and agreed that the merchandise is similar in all material respects to that the subject of Abstracts 36724 and 38185, which records were incorporated herein. In accordance with stipulation and *190following the decisions cited the court held that the collector should compute the duty at the 35 percent rate under paragraph 710 upon the dutiable value obtained by multiplying the appraised unit of value, plus packing when not included, by the net weight of the cheese as shown by the weigher, loss 1 ounce per loaf for‘tare of foil or paper covering, or both. The protests were sustained to this extent.